Citation Nr: 0315358	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-13 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for a gastrointestinal 
disability (residuals of hiatal herniorrhaphy, mild 
obstruction, laparotomy for lysis of adhesions), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The appellant served on active duty from September 1969 to 
September 1973, and from January 1975 to January 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

The Board finds that further development of this claim is in 
order.

Specifically, certain medical records, not currently 
associated with the record, may be pertinent to the proper 
adjudication of the appellant's claim.  The July 1, 2002 
addendum report to the VA compensation examination conducted 
in June 2002 indicated that the appellant was scheduled for a 
gastroscopic examination and a colonoscopy.  VA progress and 
nurse's notes subsequently obtained by the RO clearly reflect 
that an esophagogastroduodenoscopy (EGD) procedure was 
performed on July 2, 2002, at the Audie L. Murphy-VA Medical 
Center (VAMC); however, the summary report of this study was 
not associated with the record on appeal.  Regarding the 
colonoscopy, it appears from the VA progress notes mentioned 
above that this procedure was not scheduled.  The requisition 
and consideration of all available medical records that are 
clearly relevant to an issue on appeal is necessary for the 
adjudication of the case.  Decisions of the Board must be 
based on all of the evidence that is known to be available.

Accordingly, this case is REMANDED for the following 
development action:

1.  Contact the Audie L. Murphy-VAMC and 
request a legible copy of the summary 
report of the EGD procedure performed at 
this facility on July 2, 2002.  Obtain 
any additional treatment records relevant 
to the appellant's gastrointestinal 
disability dating from July 2002 to the 
present.

2.  Thereafter, readjudicate the 
appellant's claim with consideration 
given to all of the evidence of record.  
If less than a complete grant of the 
benefits sought is awarded, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

